 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER T. HARRELL,                                   No. 2:17-cv-2693 TLN DB PS
12                          Plaintiff,
13             v.                                         ORDER
14    ELIZABETH F. FERGUSON
      REVOCABLE LIVING TRUST, et al.,
15

16                          Defendants.
17

18            Plaintiff, Pater Harrell, is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On February

20   19, 2019, the parties filed a stipulation to allow plaintiff until March 14, 2019, to file a responsive

21   pleading to defendants’ amended answer and amended counter claim. (ECF No. 29.) Pursuant to

22   the parties’ stipulation, IT IS HEREBY ORDERED that plaintiff shall file a responsive pleading

23   to defendants’ amended answer and amended counter claim on or before March 14, 2019.

24   Dated: February 26, 2019

25

26
27   DLB:6
     DB/orders/orders.pro se/ harrell2693.stip.eot.ord
28
                                                         1
